                          UNITED STATES BANKRUPTCY COURT
                             NOTHERN DISTRICT OF IOWA

                                  )                        Case No. 20-00411
In re:                            )
                                  )                        Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )
    Debtors.                      )                        NOTICE of Chapter 11 Plan of
                                  )                        Reorganization
                                  )                        NOTICE Setting Bar Date for
                                  )                        Objections
                                  )                        NOTICE of Setting Hearing

TO ALL CREDITORS AND PARTIES IN INTEREST:

NOTICE IS GIVEN the enclosed Chapter 11 Plan of Reorganization, docket #83, was filed on or about
June 23, 2020 on behalf of Ryan’s Electrical Services, LLC.

NOTICE IS FURTHER GIVEN that Objections to said Chapter 11 Plan of Reorganization, if any, shall
be filed with the Clerk of Bankruptcy Court, with a copy to the U.S. Trustee and Attorney for Debtor(s),
addresses below, on or before 4:30 PM on July 24, 2020.

NOTICE IS FURTHER GIVEN a hearing on the above matter will come before the Court on:

         Date: July 29, 2020 at 1:00 pm
         Location: Buchanan County Courthouse, 210 5th Avenue NE, Independence, IA 500644

CLERK, U.S. BANKRUPTCY COURT 111 Seventh Ave SE Box 15, Cedar Rapids, IA 52401

U.S. TRUSTEE 111 Seventh Ave. SE Suite 2800, Cedar Rapids, IA 52401

DATED: June 23, 2020

                                                RESPECTFULLY SUBMITTED,


                                                /s/ Robert C. Gainer___________
                                                Robert C. Gainer      AT0000305
                                                CUTLER LAW FIRM, P.C.
                                                1307 50th Street
                                                West Des Moines, IA 50266
                                                Tel: 515-223-6600
                                                Fax: 515-223-6787
                                                Email: rgainer@cutlerfirm.com
                                                ATTORNEY FOR DEBTORS
                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the document on which this appears and all enclosures,
were mailed the date indicated below, to all creditors and parties in interest herein as required by
the Bankruptcy Code and Rules, by the office of Cutler Law Firm, P.C., per the attached list.

       Dated: June 23, 2020                   Signature: /s/ Stephanie Newton
Label Matrix for local noticing    Americredit Financial Services, Inc. Dba GM    Iowa Department of Revenue
0862-6                            Dba GM Financial                                Office of the Attorney General of Iowa
Case 20-00411                     P.O Box 183853                                  Attn: Bankruptcy Unit
Northern District of Iowa         Arlington, TX 76096-3853                        1305 E. Walnut
Waterloo                                                                          Des Moines, IA 50319-0109
Tue Jun 23 12:24:50 CDT 2020
Ryan’s Electrical Services, LLC   111 Seventh Avenue SE #15                       A & N Properties
2917 Falls Ave.                   Cedar Rapids, IA 52401-2103                     PO Box 487
Waterloo, IA 50701-5727                                                           Ankeny, IA 50021-0487



A-TEC Recycling, Inc.             A-TEC Recycling, Inc.                           ABC Electrical Services
PO Box 57580                      PO Box 57580                                    5299 NE 15th St.
Des Moines, IA 50317-0010         Pleasant Hill, IA 50317-0010                    Des Moines, IA 50313-2021



Alan R. Atwood                    Ally Bank                                       Ally Financial Services
2732 Chicago Ave.                 PO Box 130424                                   PO Box 8100
Des Moines, IA 50317-2658         Roseville MN 55113-0004                         Hunt Valley, MD 21030-8100



Ally Financial, Inc.              (p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN   American Express
PO Box 380903                     PO BOX 183853                                   PO Box 360001
Minneapolis, MN 55438-0903        ARLINGTON TX 76096-3853                         Fort Lauderdale, FL 33336-0001



American Express National Bank    Amex                                            Bill J. Mangano
c/o Becket and Lee LLP            PO Box 297871                                   721 First Street
PO Box 3001                       Ft. Lauderdale, FL 33329-7871                   Redfield, IA 50233-7774
Malvern PA 19355-0701


Blue Vine                         Bob W. Mangano                                  Brad Magill
120 Sylvan Ave., Suite 300        1214 Thomas Street                              The Collection Law Group
Englewood Cliffs, NJ 07632-2505   PO Box 79                                       11001 W 120th Ave., Ste. 400
                                  Redfield, IA 50233-0079                         Broomfield, CO 80021-3493


Brenden J. Etten                  Brittany L. Finn                                Carrie Etten
5041 Southfork Lane               5041 Southfork Lane                             5041 Southfork Lane
Waterloo, IA 50701-9576           Waterloo, IA 50701-9576                         Waterloo, IA 50701-9576



Carrie M. Etten                   Casey’s Business Mastercard                     Chad M. Malone
5041 Southfork Lane               PO Box 70995                                    1501 W. Howard Street
Waterloo, IA 50701-9576           Charlotte, NC 28272-0995                        Knoxville, IA 50138-3110



Chadrick O. Johnson               Communications Engineering Co                   Community State Bank
1420 4th Street                   PO Box 488                                      817 N Ankeny Blvd.
Nevada, IA 50201-1313             Hiawatha, IA 52233-0488                         Ankeny, IA 50023-1776
Community State Bank                       Community State Bank                     Community State Bank
c/o Johannes H. Moorlach                   c/o Peter J. Chalik                      c/o Thomas H. Burke
WHITFIELD & EDDY LAW                       WHITFIELD & EDDY LAW                     699 Walnut St., Ste 2000
699 Walnut Street, Suite 2000              699 Walnut Street, Suite 2000            Des Moines, IA 50309-3948
Des Moines, IA 50309                       Des Moines, IA 50309

Consolidated Electrical Distributors       Craig A. Zehner                          Crescent Electric Supply Co
Michael D. Fielding, Husch Blackwell LLP   6911 NW 84th Ave.                        PO Box 500
4801 Main Street, Suite 1000               Johnston, IA 50131-4725                  East Dubuque, IL 61025-4418
Kansas City, MO 64112-2551


Dennis W. Hammer Jr.                       Dennis W. Hammer Jr.                     Don K. Joradn
7721 N. 95th Ave.                          7721 N. 95th Avenue W.                   66670 Hwy 210
Baxter, IA 50028-8612                      Baxter, IA 50028-8612                    Maxwell, IA 50161-8616



Don K. Jordan                              Duke Aerial Equipment, Inc.              Duke Aeriel Equipment, Inc.
66670 Hwy 210                              65037 Boston Road                        65037 Boston Rd.
Maxwell, IA 50161-8616                     Atlantic, IA 50022-8622                  Atlantic, IA 50022-8622



Echo Group, Inc.                           Echo Group, Inc.                         Echo Group, Inc.
1851 Madison Avenue, Suite 710             P.O. Box 336                             PO Box 336
Council Bluffs, IA 51503-3602              Council Bluffs, IA 51502-0336            Council Bluffs, IS 51502-0336



Echo Group, Inc.                           Echo Group, Inc.                         Echo Group, Inc.
c/o Mark D. Walz                           c/o Michael M. Tamburini                 c/o Tara Z. Hall
DAVIS, BROWN, KOEHN, SHORS,ROBERTS P.C.    LEVY CRAIG LAW FIRM                      DAVIS, BROWN, KOEHN, SHORS & ROBERTS P.C
4201 Westown Parkway, Suite 300            4520 Main Street, Suite 1600             215 10th Street, Suite 1300
West Des Moines, IA 50266                  Kansas City, Missouri 64111-7748         Des Moines, IA 50309

Electrical Engineering & Equipment         Electrical Engineering & Equipment Co.   Electrical Engineering & Equipment Co.
953 73rd Street                            P.O. Box 310365                          PO Box 310365
Windsor Heights, IA 50324-1031             Des Moines, IA 50331-0365                Des Moins, IA 50331-0365



Eugene Pint                                Fastenal Company                         First Choice Coffee Services
2713 Falls Ave                             PO Box 1286                              5140 Park Ave., Ste. C
Waterloo, IA 50701-5723                    Winona, MN 55987-7286                    Des Moines, IA 50321-1280



GM Financial                               GM Financial                             Graybar
801 Cherry Street, Ste. 3600               PO Box 78143                             12437 Collections Center Dr.
Fort Worth, TX 76102-6855                  Phoenix, AZ 85062-8143                   Chicago, IL 60693-0124



Graybar Electric Co., Inc.                 Harley N. Dotzenrod                      Home Depot
2300 E 25th St                             4544 NE McDougal Lane                    2455 Paces Ferry Road, NW
Minneapolis, MN 55406-1249                 Ankeny, IA 50021-6761                    Atlanta, GA 30339
Home Depot Credit Services               Husch Blackwell                            Internal Revenue Service
2455 Paces Ferry Rd SE, #B #3            4801 Main Street                           Centralized Insolvency Operation
Atlanta, GA 30339-6444                   Suite 1000                                 P.O. Box 7346
                                         Kansas City, MO 64112-2551                 Philadelphia, PA 19101-7346


Internal Revenue Service                 Iowa Base Inc                              (p)IOWA DEPARTMENT OF REVENUE
PO Box 7346                              1616 270th St.                             ATTN BANKRUPTCY UNIT
Philadelphia, PA 19101-7346              Nashua, IA 50658-9635                      PO BOX 10471
                                                                                    DES MOINES IA 50306-0471


Iowa Department of Revenue               Iowa Department of Revenue                 Jeff. A. Schutte
Office of the Attorney General of Iowa   c/o Brandon J. Gray                        1948 McKimber Street
1305 E. Walnut St.                       Hoover State Office Building               Harvey, IA 50119-9136
Des Moines, IA 50319-0109                Des Moines, IA 50319


Jerad R. Snyder                          Joe Squire                                 (p)JOHNSON CONTROLS
2121 E. Cauler Ave. #15                  809 E. 18th Street N                       5757 N GREEN BAY AVE LD-9
Des Moines, IA 50320-1943                Newton, IA 50208-2444                      MILWAUKEE WI 53209-4408



Johnson Controls Fire Protection         Johnson Controls Fire Protection Lp Dept   Joiner Construction Co, Inc.
LP DEPT CH 10320                         10320 Palatine, IL 60055                   11996 490th Street
Palatine, IL 60055-0320                                                             PO Box 27
                                                                                    Plano, IA 52581-0027


Justin A. Sams                           KCL Engineering Co                         L. Ashley Zubal
2860 NE 51st Court                       300 4th Street                             Trial Attorney
Des Moines, IA 50317-4904                West Des Moines, IA 50265-4616             U.S. Trustee
                                                                                    Federal Building
                                                                                    210 Walnut Street, Rm 793
                                                                                    Des Moines IA 50309-2108
Matthew L. Johnson                       Midwest Alarm Services                     Mike Funk
1608 High View Drive                     PO Box 4511                                1212 W. Belle Ave.
Mt. Vernon, IA 52314-9740                Davenport, IA 52808-4511                   Howards Grove, IA 53083-1338



Moser Property Maintenance               Moser Property Maintenance                 Neeham Electric Supply
4528 Kimball Ave.                        c/o Kenneth P. Nelson                      5 Shawmut Road
Waterloo, IA 50701-9087                  3112 Brockway Rd.                          Canton, MA 02021-1408
                                         PO Box 1020
                                         Waterloo, IA 50704-1020

Nelson Law Firm PLLC                     Oleksandr S. Synytsya                      P&E Engineering Co
3112 Brockway Road                       1031 Lisbon Drive                          245 S 5th Street
Waterloo, IA 50701-5103                  Knoxville, IA 50138-8763                   PO Box 620
                                                                                    Carlisle, IA 50047-0620


P&E Engineering Co.                      Per Mar Security Services                  Randy L. Lange
PO Box 620                               720 E 2nd Street                           1621 North 4th Ave. W
245 S 5th Street                         Des Moines, IA 50309-1832                  Newton, IA 50208-1925
Carlisle, IA 50047-0620
Ryan Etten                                           SCI Communications, Inc                              SCI Communications, Inc.
5041 Southfork Lane                                  2001 E Army Post Rd, Ste B                           2001 E. Army Post Road
Waterloo, IA 50701-9576                              Des Moines, IA 50320-1821                            Des Moines, IA 50320-1821



Scott A. Satterlee                                   Scott F. Howell                                      Siemens Industry, Inc
1021 Lake Ave.                                       903 Border Street                                    c/o Citibank (Bldg Tech)
Evansdale, IA 50707-1922                             New Virginia, IA 50210-5000                          PO Box 2134
                                                                                                          Carol Stream, IL 60132-2134


Sunbelt Rentals, Inc                                 Travis B. Clark                                      Tri-City Electric
PO Box 409211                                        510 E 17th Street, Apt. 48                           6225 N Brady Street
Atlanta, GA 30384-9211                               Newton, IA 50208-5707                                Davenport, IA 52806-0002



Trimble Inc                                          (p)US BANK                                           United Rentals Inc
PO Box 203558                                        PO BOX 5229                                          PO Box 840514
Dallas, TX 75320-3558                                CINCINNATI OH 45201-5229                             Dallas, TX 75320-0001



United States Attorney (IRS)                         United States Trustee                                United States Trustee
111 7th Avenue SE, Box 1                             United States Federal Courthouse                     111 7th Avenue SE, Box 17
Cedar Rapids, IA 52401-2101                          111 7th Avenue SE, Box 17                            Cedar Rapids, IA 52401-2103
                                                     Cedar Rapids, IA 52401-2103


Van G. Miller                                        Van Meter Inc                                        Vincent S. Tsygipalo
Family Charitable Foundation                         850 32nd Ave. SW                                     604 N. 7th Street
c/o Beecher Law Firm                                 Cedar Rapids, IA 52404-3913                          Chariton, IA 50049-1438
620 Lafayette Street, PO Box 17
Waterloo, IA 50703-4709

Whitfield and Eddy (atty: Burke)                     Willis Sheet Metal Co                                Woodside Business Park
c/o Tom Burke                                        1538 Vermont Street                                  PO Box 187
699 Walnut St., Suite 2000                           Des Moines, IA 50314-3522                            Ankeny, IA 50021-0187
Des Moines, IA 50309-4195


Zachary B. Allen                                     Douglas Dean Flugum                                  Robert Cardell Gainer
1801 W. Wahkonsa Ave.                                Bugeye Ventures, Inc.                                Cutler Law Firm
Polk City, IA 50226-1201                             PO BOX 308                                           1307 50th Street
                                                     CEDAR RAPIDS                                         West Des Moines, IA 50266-1699
                                                     Cedar Rapids, IA 52406-0308

c/o Kenneth P. Nelso Moser Property Maintena
Nelson Law Firm PLLC
3112 Brockway Road
PO Box 1020
Waterloo, IA 50704-1020



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
AmeriCredit Financial Services, Inc.                   Iowa Department of Revenue                           (d)Iowa Department of Revenue
dba GM Financial                                       Attn: Bankruptcy Unit                                Hoover State Office Building C
PO Box 183853                                          P.O. Box 10471                                       Adminstrative Wage Levy
Arlington, TX 76096                                    Des Moines, IA 50306                                 PO Box 10330
                                                                                                            Des Moines, IA 50319

Johnson Controls                                       (d)Johnson Controls Inc                              U.S. Bank National Association
PO Box 730068                                          PO Box 730068                                        Bankruptcy Department
Dallas, TX 75373                                       Dallas, TX 75373                                     PO Box 108
                                                                                                            Saint Louis MO 63166-0108


(d)US Bank                                             (d)US Bank N.A.
4325 17th Ave                                          Bankruptcy Dept
Fargo, ND 58125                                        P.O. Box 5229
                                                       Cincinnati, OH 45201-5229




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)AmeriCredit Financial Services, Inc. dba G          (u)Community State Bank                              (u)Consolidated Electrical Distributors, Inc.




(u)Echo Group, Inc.                                    (u)United States Of America IRS                      (d)ABC Electrical Services
                                                                                                            5299 NE 15th Street
                                                                                                            Des Moines, IA 50313-2021



(d)Casey’s Business Mastercard                         (d)Community State Bank                              (du)Consolidated Electrical Distributors, Inc
PO Box 70995                                           817 N. Ankeny Blvd
Charlotte, NC 28272-0995                               Ankeny, IA 50023-1776



(d)Crescent Electric Supply Company                    (d)Electrical Engineering & Equipment Co.            (d)Graybar
P.O. Box 500                                           953 73rd Street                                      12437 Collections Center Dr.
East Dubuque, IL 61025-4420                            Windsor Heights, IA 50324-1031                       Chicago, IL 60693-2437



(d)Iowa Base, Inc.                                     (d)Midwest Alarm Services                            (d)Moser Property Maintenance
1616 270th St.                                         PO Box 4511                                          4528 Kimball Ave.
Nashua, IA 50658-9635                                  Davenport, IA 52808-4511                             Waterloo, IA 50701-9087



(d)P&E Engineering Company                             (d)Per Mar Security Services                         End of Label Matrix
245 S. 5th St.                                         720 E. 2nd St.                                       Mailable recipients   114
PO Box 620                                             Des Moines, IA 50309-1832                            Bypassed recipients    17
Carlisle, IA 50047-0620                                                                                     Total                 131
